DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action in response to application 	15/851,326 entitled "SECURE END-TO-END PERSONALIZATION OF SMART CARDS" filed on December 21, 2017 with claims 1-22 and 24-25  pending.

Status of Claims
Claims 1, 3, 8, 11, 20, 22, and 24 have been amended and are hereby entered.
Claim 23 is cancelled.
Claims 1-22 and 24-25 are pending and have been examined.

Response to Amendment
The amendment filed April 20, 2021 has been entered. Claims 1-22 and 24-25 remain pending in the application.  Applicant’s  amendments to the Specification, Drawings, and/or Claims have been noted in response to the Non-Final Office Action mailed December 31, 2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ). The term "application programming data units (APDUs)”  in Claim 10 and 13 are is defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The Specification defines APDU as “Application Protocol Data Units” while the Claims define it as “application programming data units.”
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ). The term "session keys”  in Claim 14 is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Therefore the claims are rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-22 and 24-25 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Bjerrum ("METHOD OF TRANSFERRING DATA, BETWEEN COMPUTER SYSTEMS USING ELECTRONIC CARDS", U.S. Publication Number: RE36310 E).
Regarding Claim 1, 
Bjerrum teaches,
generating, at a personalization system, a customized dataset including personalization data of a particular user for installation onto a smart card, the customized dataset being generated based on an operating system of the smart card by performing a personalization process to generate a virtual smart card formatted according to the operating system without requiring a concurrent connection to a card issuance device;
(Bjerrum [Col 21, Lines 26-28] ensures that only the holder of the Batch card can personalize cards and that the batch card holder only can personalize cards 
Bjerrum [Col 20, Lines 49-51]  In addition to the operating system for the micro processor the program memory also contains the encryption algorithm DES.
Bjerrum [Col 10, Lines 39-43] cards used in this system according to the invention preferably comprises cards of the type DES Smart Card (Philips), Super Smart Card (Bull) or CP8 Smart Card (Bull) or at least a card implemented on a printed circuit card, a thick-film substrate, a thin-film module, etc.
Bjerrum [Col 13, Lines 40-44]   a communications protocol 132, 232 for transfer of data to the associated terminal or PC 106, 206 via the data transmission lines 104, 204 (e.g. an asynchronous RS 232 communications protocol))
encrypting at least a portion of the customized dataset, at the personalization system, using an encryption key that is specific to   card issuance device that is separate from the personalization system, the encryption key being different from any encryption key used to secure the customized dataset when stored on the smart card; and transmitting the customized dataset to the card issuance device.
Regarding Claim 2, 
Bjerrum teaches,
wherein the encryption key comprises a public key of a public-private key pair, wherein a private key of the public-private key pair is maintained at the card issuance device or a key repository.
(Bjerrum [Col 1, Line 25-26]  may comprise either symmetrical or asymmetrical encryption algorithms, secret or public keys
Bjerrum [Col 24, Lines 34] Only B can decrypt, as only B knows his private key 
Bjerrum [Abstract] constitute a coherent set of cards comprising coherent encryption/decryption keys input into the internal storages of the cards.)
Regarding Claim 3, 
Bjerrum teaches,
generating, at the personalization system, a second customized dataset including personalization data of a second user for installation onto a second smart card; encrypting at least a portion of the second customized dataset, at the personalization system, using the encryption key, and transmitting the second customized dataset to the card issuance device, wherein the second customized dataset is secured on the second smart card using a second set of encryption keys that are different from either the encryption key or any encryption key used to secure the customized data set stored on the smart card.
(Bjerrum [Col 21, Lines 26-28] ensures that only the holder of the Batch card can personalize cards and that the batch card holder only can personalize cards 
Bjerrum [Col 4, Lines 62-64] a second set of data being generated in said second electronic card, said second set of data being input into and stored in said internal storage of said second electronic card
Bjerrum [Col 5, Lines 58-60] a second combination of said second set of data received in encrypted form
Bjerrum [Col 8, Lines 7-9] said second electronic card or said encryption key(s) stored in said internal storage of said second electronic card
Bjerrum [Col 17, Lines 47-49] especially as different keys are used for different transfers)
Regarding Claim 4, 
Bjerrum teaches,
wherein the customized dataset comprises a personalized virtual smart card.
(Bjerrum [Col 11, Lines 65-66]  input and output of data in respective electronic cards or chip cards, so-called Smart Cards)
Regarding Claim 5, 
Bjerrum teaches,
wherein the card issuance device comprises at least one of a card printer associated with a physical smart card or a mobile device onto which an electronic smart card is installed.
(Bjerrum [Col 14, Lines 19-21] Correspondingly the printed circuit card 260 can be a card complementary to the electronic card 124 or a card complementary to the printer circuit card 160.
Bjerrum  [Col 14, Lines 53-56]  The mini computer system 306 can furthermore comprise peripheral equipment such as a diskette station or a tape station, a printer)
Regarding Claim 6, 
Bjerrum teaches,
wherein the customized dataset comprises a plurality of Application Protocol Data Units (APDUs), and wherein encrypting at least a portion of the customized dataset comprises encrypting at least one or more secure channel keys used in generating the customized dataset.
(Bjerrum [Col 16, Line 9] modem units
Bjerrum [Col 20, Lines 40-51]  micro processor, data and program storage and an I/O gate, secret information and protected information being hidden or stored in a data memory....For encryption and decryption, the Data Encryption Standard (DES) is used. In addition to the operating system for the micro processor the program memory also contains the encryption algorithm DES.
Bjerrum [Col 29, Lines 18-24] generating a first set of data in said first electronic card, inputting and storing said first set of data in said internal storage of said first electronic card, and encrypting said first set of data in said first electronic card by means of said encryption/decryption means of said first electronic card and said encryption key(s))
Regarding Claim 7, 
Bjerrum teaches,
wherein the customized dataset is generated entirely prior to transmitting any portion of the customized dataset to the card issuance device.
(Bjerrum [Claim 16]  the transferred data are generated from a first set of data generated in an authenticity verification which is made prior to the transfer of the data)
Regarding Claim 8, 
Bjerrum teaches,
decrypting the encrypted at least a portion of the customized dataset received at the card issuance device using a key specific to the card issuance device; based on the customized dataset, personalizing the smart card using a secured communication session established using one or more encryption keys of the smart card, the one or more encryption keys being different from the key specific to the card issuance device..
(Bjerrum [Col 33, Lines 2-6] decrypting said encrypted and compacted data version in said first electronic card by means of said encryption/decryption means of said first electronic card and said decryption key(s) stored in said internal storage of said first electronic card
Bjerrum  [Col 21, Lines 26-28] ensures that only the holder of the Batch card can personalize cards and that the batch card holder only can personalize cards 
Bjerrum [Col 17, Lines 47-49] especially as different keys are used for different transfers)
Regarding Claim 9, 
Bjerrum teaches,
wherein the personalization system is communicatively connected to the card issuance device via the Internet.
(Bjerrum  [Col 21, Lines 26-28] ensures that only the holder of the Batch card can personalize cards and that the batch card holder only can personalize cards 
Bjerrum  [Col 12, Lines 37-39] combinations of public and private computer networks and furthermore via associated modems (modulators/demodulators) be connected)
Regarding Claim 10, 
Bjerrum teaches,
wherein the encrypted at least a portion of the customized dataset is included in one or more virtual application programming data units (APDUs) created using an encryption key of a virtual smart card, and wherein generation of the customized dataset includes performing mutual authentication with the virtual smart card.
(Bjerrum [Col 20, Lines 40-51]  micro processor, data and program storage and an I/O gate, secret information and protected information being hidden or stored in a data memory....For encryption and decryption, the Data Encryption Standard (DES) is used. In addition to the operating system for the micro processor the program memory also contains the encryption algorithm DES.
Bjerrum [Col 12, Lines 37-39] Such an encrypted data transmission presupposes, however, that the transmitter and the receiver can agree to establishing a mutual set of encryption/decryption keys, as the parties involved, transmitter and receiver, invariably have to reveal details concerning security levels, etc. Such an agreement requires, however, that both transmitter and receiver fully trust the other party)
Claim 11 is rejected on the same basis as Claim 1.
Regarding Claim 12, 
Bjerrum teaches,
  wherein the customized dataset comprises an application load unit.
(Bjerrum  [Claim 22, Lines-45-49]  as provided by an application from the file...The application sees to it that this data can only be transferred from the encrypted file to a chip card)
Regarding Claim 13, 
Bjerrum teaches,
  wherein the customized dataset comprises a plurality of application programming data units (APDUs).
(Bjerrum [Col 16, Line 9] modem units
Bjerrum [Col 20, Lines 40-51]  micro processor, data and program storage and an I/O gate, secret information and protected information being hidden or stored in a data memory....For encryption and decryption, the Data Encryption Standard (DES) is used. In addition to the operating system for the micro processor the program memory also contains the encryption algorithm DES.)
Regarding Claim 14, 
Bjerrum teaches,
  wherein the customized dataset further comprises one or more session keys, and wherein the at least a portion of the customized dataset comprises the one or more session keys.
(Bjerrum [Col 29, Lines 18-24] generating a first set of data in said first electronic card, inputting and storing said first set of data in said internal storage of said first electronic card, and encrypting said first set of data in said first electronic card by means of said encryption/decryption means of said first electronic card and said encryption key(s)
Bjerrum [Col 17, Lines 47-49] especially as different keys are used for different transfers)
Regarding Claim 15, 
Bjerrum teaches,
  further comprising a card issuance device communicatively connected to the personalization system.
(Bjerrum [Col 14, Lines 19-21] Correspondingly the printed circuit card 260 can be a card complementary to the electronic card 124 or a card complementary to the printer circuit card 160.
Bjerrum  [Col 14, Lines 53-56]  The mini computer system 306 can furthermore comprise peripheral equipment such as a diskette station or a tape station, a printer)
Regarding Claim 16, 
Bjerrum teaches,
  further comprising a card issuance computing system communicatively connected between the card issuance device and the personalization system, wherein the card issuance computing system is local to the card issuance device and is communicatively connected to the personalization system via the Internet.
(Bjerrum  [Col 21, Lines 26-28] ensures that only the holder of the Batch card can personalize cards and that the batch card holder only can personalize cards 
Bjerrum  [Col 12, Lines 37-39] combinations of public and private computer networks and furthermore via associated modems (modulators/demodulators) be connected)
Regarding Claim 17, 
Bjerrum teaches,
  wherein the card issuance device comprises a smart card printer.
(Bjerrum [Col 14, Lines 19-21] Correspondingly the printed circuit card 260 can be a card complementary to the electronic card 124 or a card complementary to the printer circuit card 160.
Bjerrum  [Col 14, Lines 53-56]  The mini computer system 306 can furthermore comprise peripheral equipment such as a diskette station or a tape station, a printer)
Regarding Claim 18, 
Bjerrum teaches,
  wherein the personalization system is located remotely from the card issuance device.
(Bjerrum  [Col 12, Lines 37-39] combinations of public and private computer networks and furthermore via associated modems (modulators/demodulators) be connected)
Claim 19 is rejected on the same basis as Claim 9.
Claim 20 is rejected on the same basis as Claim 1.
Claim 21 is rejected on the same basis as Claim 8.
Claim 22 is rejected on the same basis as Claim 3.
Claim 24 is rejected on the same basis as Claim 1.
Claim 25 is rejected on the same basis as Claim 8.
 

Response to Remarks
Applicant's arguments filed on April 30, 2021, have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   
Response Remarks on Claim Rejections - 35 USC § 102
Applicant's amendments required the application of new/additional prior art. 
New prior art includes: 
 Bjerrum ("METHOD OF TRANSFERRING DATA, BETWEEN COMPUTER SYSTEMS USING ELECTRONIC CARDS", U.S. Publication Number: RE36310 E).
Excised prior art includes: 
 Tushie ("SYSTEM AND APPARATUS FOR SMART CARD PERSONALIZATION", U.S. Publication Number: 5889941A).
Applicant’s remarks regarding the rejection is made under 35 USC § 102 is rendered moot by the introduction of additional prior art.
Therefore, the rejection under 35 USC § 102 remains.

Prior Art Cited But Not Applied





The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tushie ("SYSTEM AND APPARATUS FOR SMART CARD PERSONALIZATION", U.S. Publication Number: 5889941A) describes personalization equipment specifications and provides a centralized interface of inputs and outputs to a card issuing process which dynamically adjusts to changes in the issuing process to easily permit a card issuer to change data formats, card applications, card operating systems and/or personalization equipment in a card issuing process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 10am to 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.E./Examiner, Art Unit 3697
/HAO FU/Primary Examiner, Art Unit 3697